DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT PURSUANT TO 37 C.F.R. § 1.116, filed February 19, 2021.
Response to Arguments
Applicant’s cancellation of claims 1-3 and 5-16 places the application in condition for allowance, as the only remaining claims are allowed claims 16-19, 21-27 and 29.
Allowable Subject Matter
Claims 16-19, 21-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 16, the cited prior art fails to disclose or suggest Applicant’s print method of a nail printing apparatus including “a first interface, the first interface including a first region configured to display an effect print image that a first pattern matches a user’s nail model and a second region configured to display the user nail’s model and the first pattern, and for the user to touch to adjust a position of the first pattern or proportionally zoom in or out the first pattern, and the first pattern coincides with a second pattern.”
 	Claims 17 and 18 depend from claim 16.
 	Regarding claim 19, the cited prior art fails to disclose or suggest Applicant’s nail printing apparatus including a first interface with first, second and third regions, “the 
 	Claims 21-24 depend from claim 19.
	Regarding claim 25, the cited prior art fails to disclose or suggest Applicant’s image processing method of a nail printing apparatus, including “displaying a second pattern in the second region wherein the second pattern coincides with the first pattern and when a center of the user’s nail model moves, a center of the second pattern moves such that the center of the second pattern and the center of the user’s nail model coincide.”
	Claims 26, 27 and 29 depend from claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677